http://www.va.gov/vetapp16/Files4/1634365.txt




Citation Nr: 1634365	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  10-13 631A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether the debt resulting from the overpayment of VA pension benefits in the amount of $3,570.00 was properly created.

(The Veteran's appeal of his claims seeking to reopen his previously denied service connection claim for an acquired psychiatric disorder; service connection for mesothelioma; an increased rating for bronchial asthma; a total disability rating based individual unemployability due to service-connected disabilities; and an earlier effective date for the grant of service connection for bronchial asthma are all addressed in a separate concurrently-issued Board decision.)


REPRESENTATION

The Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971, which included approximately one year of service in Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision issued in August 2008 by the Department of Veterans Affairs (VA) Debt Management Center in St. Paul, Minnesota.  Jurisdiction over the appeal was subsequently transferred to the RO in Cleveland, Ohio.

In April 2016, the Veteran and his spouse testified at a Board hearing conducted via video-conference before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the record.

This appeal has been processed using the paperless, electronic Virtual VA (VVA) and Veterans Benefit Management System (VBMS) systems.  As indicated above, the other issues perfected for appeal are addressed in a separate concurrently-issued decision pursuant to BVA Directive 8430, Board of Veterans' Appeals, Decision Preparation and Processing, 14(c)(10)(a)(4) (where there are issues dependent on completely different law and facts, which include corpus and income, separate decisions are required).  



FINDING OF FACT

During the Board hearing conducted in April 2016, prior to the promulgation of a decision in this appeal, the Veteran stated, on the record, that he wished to withdraw his appeal of his claim challenging the validity of the debt of $3,570.00, created as a result of overpayment of VA pension benefits.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal of his claim challenging the validity of his debt of $3,570.00, created as a result of overpayment of VA pension benefits, on the record during his April 2016 Board hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claim, and the appeal is dismissed.



ORDER

The appeal is dismissed.



		
A. JAEGER 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs